I am unable to agree with the views of my esteemed colleagues as reflected in the majority opinion.
Always of the utmost and constant concern to the people of this state and nation is the application of the principle that public servants shall confine themselves to the performance of acts which are expressly authorized by law or which are essential and incident to the exercise of powers expressly granted by law to such servants. The responsibility for the proper application of this principle rests largely with the courts. In recognition thereof I hold up to view the question of authority on the part of the Industrial Commissioner to approve, or to fail to disapprove, what is in part designated as a "final receipt and release," a copy of the usual form of which release appears in the majority opinion, in cases where the injured employee has not been paid that amount which the law states he shall receive.
At the outset, and in all fairness to the commissioner, it should be pointed out that in the case now before this court, and in each of the cases cited in the majority opinion involving a "release", the commissioner has taken the position *Page 140 
that the filing of such an instrument in his office did not terminate his authority to review as provided by SDC 64.0609. Accordingly, it is proper to assume that the commissioner has adhered to the view that a release is not "final" unless the injured employee has been compensated in an amount equal to what the law states "shall be paid," SDC 64.0403, as amended, for the injury suffered. It should be observed also that in this and in each of the cases referred to above the injured employee had been induced, by one means or another, to surrender some substantial part of the compensation specifically provided by law for the known results of his injury. This practice, I believe, is expressly prohibited by SDC 64.0302 hereinafter set forth.
It is to be noted further that in none of the cases cited in the majority opinion is the question of the authority of the commissioner to approve a release, said to be final, specifically treated. It is, however, necessarily implied therefrom that this court has looked upon such a release as binding upon the commissioner if not disapproved by him. The legal effect of such holding is to deprive the commissioner of his continuing jurisdiction to award compensation provided for the injured employee as the nature and extent of his injury come to better view and may be determined, rather than guessed about, by eyes trained to make such a determination after the passage of a period of time sufficient to enable the results of an injury to be adjudged by those best able to decide the matter. It seems clear to me that one of the avowed objectives of the law is thus thwarted. If the release is held binding the employee is then driven to a court of equity with his appeal for reinstatement before the commissioner faced with the unsound supposition that he had, because of a mistake on his part or on the part of someone else in estimating his physical condition, voluntarily signed away the rights expressly granted to him by law.
I cast my lot with those who harbor the belief that we may, from the language and make-up of a legislative enactment, be guided to an insight of the composite mind of the enacting body. Then let us look at Chapter 376, Session Laws of 1917, South Dakota. *Page 141 
Part I of the act is entitled "Rights and Remedies." Therein we find that subject to the right of the employer or employee, or both, to be exempted from the provisions of the act, every employer and employee, with stated exceptions, "shall be bound thereby, except as hereinafter provided, * * *." Section 2. Section 5 excludes from an employee subject to the act all other rights and remedies. Section 7 denies compensation to an employee guilty of misconduct, etc., thus relieving the employer from the binding effect of the act and within the clause "except as hereinafter provided." Section 13, now SDC 64.0302, provides as follows:
"No contract or agreement, express or implied, no rule, regulation, or other device, shall in any manner operate to relieve any employer in whole or in part of any obligation created by this act except as herein provided."
Part II is entitled "Compensation Schedule". Therein is found Section 24 which provides the amount of compensation "which shall be paid to the employee for an injury * * *". The two sections following relate to lump sum payments and provide the basis for computing compensation. We then find Section 27 as follows:
"The compensation herein provided, together with the provisions of this Act, shall be the measure of the responsibility which the employer has assumed for injuries or death that may occur to employees in his employment subject to the provisions of this Act."
This section is now clarified and reenacted as SDC 64.0103.
Under Part III entitled "Administration" is Section 32, now SDC 64.0509, quoted in the majority opinion. Then follows Section 33 and other sections relating to the duties of the commissioner and a board in the event the employer and injured employee fail to reach "an agreement in regard to compensation under this act." Section 41 is identical with SDC 64.0609 and authorizes the commissioner at the request of either party to end, diminish or increase compensation payments if upon review the commissioner
finds that the condition of the employee warrants such action. *Page 142 
Other provisions of the original enactment are not of particular aid as we endeavor to determine the legislative intent. Amendments to and codifications of the enactment afford no basis for a contention that the lawmaking body has sought to depart from the purpose and intendment reflected by and to be drawn from the first expressions of the law.
It must certainly be conceded that the purpose of the act is to provide compensation to the injured employee for known injuries within the range therein prescribed. The title of the act declares its aims to be the fixing of compensation for injured employees and the securing of the payment of such compensation. A careful study of the provisions of the original enactment and of the sections of our present code embracing said provisions leads me to the conclusions that the law is so framed and written as to provide and assure to the injured employee the amount of compensation as is by the law required to be paid for the injuries actually suffered and that there is no avenue through which employers who elect to operate under the law may escape any part of the specific liability thereby imposed.
In the case now before us Pulcifer sought in the trial court a judgment declaring it to be his right to apply to the commissioner for compensation the law says he shall receive for the permanent injury suffered. He had signed the two "final releases" as described in the majority opinion. The trial court found that plaintiff suffered a fracture of the radius at or near the left elbow joint and damage to the soft tissues in the vicinity thereof; that there is evidence from which the commissioner may find a permanent disability "which yould entitle him (Pulcifer) to an award of compensation for the resulting disability"; that the releases were for temporary disability payments equal to the amount plaintiff was entitled to receive for such disability, and that no payment of compensation had been made to plaintiff for permanent disability. Other findings by the court are against the plaintiff on the question of fraud on the part of defendants, or either of them, in procuring the releases and are to the effect that plaintiff signed the releases voluntarily and *Page 143 
with knowledge of the nature of the instrument he was signing. The last finding of the court is as follows: "He (Pulcifer) was, however, required to sign said release in order to get the check proffered to him." The full sum paid to plaintiff for total temporary disability was $110 covering a period of slightly more than seven weeks. In other words, the plaintiff was called upon to waive his right to compensation the law says he shall be paid for permanent disability in order to collect a few dollars the law says he shall receive for temporary disability. The position is now taken that the commissioner has approved this sort of a deal. To such position I cannot subscribe for the reason that the law does not permit the approval of such a waiver or release by the commissioner. Thus we face the question again before this court by this appeal, to-wit: Is the commissioner bound by the release signed by the injured employee if the latter has not received the benefits granted to him by law?
It should be here noted that there is no challenge by defendants to the findings of the trial court. Defendants' sole complaint respecting findings arises from the refusal of the court to adopt proposed finding number XV as follows:
"That said Exhibit 3 was a release in writing as required by SDC 47.0240."
Exhibit 3 is the release last signed by plaintiff. Whether such proposal is a finding or a legal conclusion need not be discussed. It should be further observed that there is no finding by the court respecting the knowledge or lack of knowledge on the part of the employee regarding the extent of his injury. Nor is it found that Pulcifer signed the release as a result of a mistake by him or anyone else in estimating his disability. It may be fairly inferred, however, that the learned trial court considered the provisions of SDC 47.0241 in ruling that the releases did not bar the present claim and that Pulcifer had a right to a hearing thereon before the commissioner.
SDC 64.0509 clearly recognizes the right of the employer and employee to agree "in regard to the compensation" which agreement, if not disapproved by the commissioner, shall "be enforcible for all purposes under the provisions *Page 144 
of this title." If the parties fail to reach an agreement "in regard to compensation" (SDC 64.0603), the commissioner proceeds to a hearing and makes an award within the law for the known injuries. As pointed out above, these two sections were Sections 32 and 33 as enacted in 1917. The wording of SDC 64.0509 authorizes the commissioner to approve but one kind of an agreement, i.e., an agreement "in regard to the compensation under this title * * * enforcible for all purposes under the provisions of this title." An instrument which has for its object the termination of payments required by the law is not enforcible for the purposes of the law. The chief purpose of the law is to provide compensation to the injured employee whereas a release or waiver for less than the allowance by law ends or defeats such purpose in whole or in part.
This court has held that an agreement in regard to compensation, if not disapproved by the commissioner, takes the place of an award. Bailey v. Hess, 55 S.D. 602, 227 N.W. 69; Middleton v. City of Watertown, 70 S.D. 158, 16 N.W.2d 39; Salmon v. Denhardt Elevators, 72 S.D. 110, 30 N.W.2d 644. Obviously, a waiver or release is not "in regard to the compensation" but is a writing evincing a disposition to disregard the provisions of the law and to put an end to the rights and liabilities of the parties thereunder. In the instant case it sought to deprive Pulcifer of the allowance by law to him for the permanent disability suffered and the whole of such allowance.
Another important question is presented by the record in this case. On November 8, 1945, about two weeks after the date when plaintiff was injured, he and his employer entered into an agreement by the terms of which plaintiff was to "receive compensation at the rate of $15.00 per week * * * until terminated in accordance with the provisions of the Workmen's Compensation Law of the State of South Dakota." Such an agreement was authorized by SDC 64.0509. It was in regard to compensation to be paid and was enforcible for the purposes of the law. It took the place of an award of weekly compensation by the commissioner and was binding upon the parties. If the employer *Page 145 
desired to terminate said agreement in accordance with the provisions of the law of this state his specific course of action is clearly set forth in SDC 64.0609. Thereunder the power to end compensation payments is vested in the commissioner. Thus the employee and his employer are removed from the field of hazardous guessing about the true condition of the injured man and it rests with the commissioner to review the case and to make such disposition thereof as the facts then brought to light may fairly warrant. When the employee has reached the end of the period of his total temporary disability, such change of condition of the injured man being brought to the attention of the commissioner, it then becomes the duties of the latter under the section last numbered to end the payments for such disability, to determine what, if any, incapacity or specific loss has been sustained by the employee and to award weekly compensation as provided by law for such loss or incapacity.
Under the facts of the present case as found by the court Pulcifer is or may be entitled to a very substantial part of fifty-five per centum of his average weekly wage during two hundred weeks. By agreement filed with the commissioner his average weekly wage is fixed at $40.25. By the provisions of SDC 64.0403(4)(s), and so finds the court, Pulcifer has a claim for partial permanent loss. The amount payable and due thereon is dependent upon the extent of permanent loss of use of the arm as may now be determined by the commissioner upon proper proof. The sum so determined is what the law of this state says Pulcifer shall receive. And it is the waiver of such a claim in whole or in part which I verily believe is expressly prohibited by SDC 64.0302.
An examination of statutes and code provisions in other states and the very numerous decisions based thereon compels me to the view that under our law an employer and his injured employee cannot enter into a valid final release unless the latter has received the compensation to which he is entitled by law for the injuries actually suffered. The authorities for this view are assembled and classified in extensive notes found in 165 A.L.R. 9, 153 A.L.R. 285 and *Page 146
122 A.L.R. 550. From the reading thereof it will be readily observed that SDC 64.0302 precludes an agreement in the form of a release or waiver such as is here relied upon by the defendants. This is so particularly in view of SDC 64.0609 which makes it the express duty of the commissioner to end any payment to be made under the law if he finds that the "condition of the employee" warrants such action. The law of this state does not permit waivers, final releases and compromise settlements. Laws of other states differ from ours in this important respect.
It is argued by defendants that the release upon which they rely was an agreement within the meaning of SDC 64.0509 and that the provisions of said section were obviously contemplated as the
exception to SDC 64.0302. My opinion is that the only agreement the commissioner may approve is one which recognizes the rights and obligations of the parties and is in regard to compensation to be paid in conformity with the purpose of the Workmen's Compensation Law. It should here be noted that within the clause, "except as herein provided", appearing at the end of SDC 64.0302, are the provisions of sections 64.0105, 64.0202, 64.0401, 64.0601, 64.0602, 64.0609 and 64.0611. Under each of these sections the employer may be relieved in whole or in part of his measure of responsibility as elsewhere established.
It is urged also that the wording of the release is of special significance and precludes a review of the employee's claim for compensation for permanent disability. The facts found by the trial court, not questioned by defendants, do not support this contention. The release recites that the payments were "the final payment of compensation under the South Dakota Workmen's Compensation Law and in consideration of which I hereby release," etc. The trial court, as noted above, found that the plaintiff received no compensation for permanent disability and that the payments to plaintiff, and for which the release was given, were but for temporary disability. If, as the court also found, there is evidence of permanent disability "which would entitle plaintiff to an award of compensation," the *Page 147 
payment made to plaintiff could not have been "final" under the Workmen's Compensation Law for that law specifically provides for compensation for permanent injuries and no payment of such compensation has been made to plaintiff. The specific finding is:
"That the plaintiff has been paid no compensation for the permanent partial loss of use of his left arm."
How can it be said that the payment was final under the law whereas the law says that plaintiff is entitled to specific compensation for the permanent disability suffered? There can be no final payment under the law until the injured employee is paid that sum which the law says he shall be paid for the injury sustained and the disability, if any, resulting therefrom.
It is my further view that the commissioner cannot become a party to any plan or scheme which would result in depriving him of his continuing jurisdiction under SDC 64.0609. Such a course of conduct would be contrary to public policy. It would result in an avoidance of the specific duties devolving upon him by law and would deny to the employer and employee, in all instances where a so-called final release had been signed as a result of a mistaken judgment respecting the extent of the injuries sustained, the right of review as by said section provided.
I am satisfied also that it was intended by SDC 64.0302 to prohibit agreements in the form of waivers or releases and thus avoid forcing employees into courts of equity for relief therefrom on the ground that there had been a mistake in fact rather than a mistake in judgment coupled with an attempt to surrender the rights assured by law to employees injured in the line of duty. I find nothing in the Workmen's Compensation Law to sustain the belief that the legislature intended to authorize a plan which would result in extended and expensive litigation because injured employees were "required to sign said release in order to get the check" for payments due them for temporary disability or because the commissioner may have failed to disapprove transactions about which he had little or no factual information. *Page 148 
Altogether consistent with the views above expressed are the provisions of SDC 64.0510 immediately following the section relating to agreements between employer and employee. Under section numbered as above, amended by Ch. 355, Laws of 1945, lump sum settlements may be ordered by the commissioner upon a petition "asking that such compensation be so paid" and if it appears to the commissioner to be to the best interests of the employee to so order. It cannot be seriously urged that weekly compensation may be lumped off by agreement between the parties contrary and without regard to the provisions of the present law. By such provisions the legislature denies to the employee the right even to ultimately decide what might be for his own best interests in regard to such a settlement.
Also consistent with the foregoing views, and within the excepting clause of SDC 64.0302, are the provisions of 64.0403 (2) relating to compensation for disfigurement of hand, head or face. Said subsection (2) is, however, specifically limited to disfigurement and does not apply in cases where compensation is otherwise prescribed. In the absence of an incapacity, disability or loss for which the law makes an allowance it is left to the employer and employee to agree upon a sum for disfigurement of the parts mentioned, or any of them, as the law fails to fix and require payment of any specific amount of compensation for disfigurement alone.
If we adhere to the broad interpretation heretofore placed upon SDC 64.0509, with regard to final receipts and releases, we must read into the law the following:
The provisions of this act are subject to the right of the employer and employee to agree to compensation other than as herein provided. An instrument in writing evidencing such agreement, filed with the commissioner and not disapproved by him within twenty days after such filing, shall divest the parties to such agreement of all rights and benefits granted by theprovisions hereof.
If this is to be the law we must leave it to the legislature to so declare.
With respect to the continuing power of review and to end,
diminish or increase payments to be made under our *Page 149 
law, as vested in the commissioner under SDC 64.0609, it is my opinion that the language of the New Jersey court in the case of Tucker v. Frank J. Beltramo, Inc., 117 N.J.L. 72, 186 A. 821, 825, expresses the intention of the legislature of this state. It is there stated:
"The scheme of these statutory provisions is to direct the original inquiry to the extent of the employee's injury and disability at the time of the rendition of the judgment, and to make that award subject to modification corresponding with an actual change in condition occurring thereafter. * * * The genius of the provision is the correction of injustice consequent upon the inability of medical and surgical experts to make an accurate prognosis — to forecast with certainty the operation of nature's processes — and it is therefore an entirely reasonable and wholesome measure to effectuate the beneficient object of the statute, i.e., to secure to the injured employee the prescribed
compensation for the disability actually suffered." (Emphasis supplied).
Those interested in the questions here considered will find an abundance of good reading in the notes above cited and the statutes and decisions therein reviewed. See also Schneider's Workmen's Compensation Law, Second Edition, Vol. II, §§ 500 and 501. On page 1668 is found the statement, suported by many authorities, as follows:
"An agreement between an employer and employee approved by the Industrial Board is good as far as it goes in complying with the act, and is given the same recognition as an award; but where it fails to provide compensation for permanent partial disability it is incomplete, and the board still has jurisdiction of the subject matter, even though the settlement was intended as a compromise settlement of all compensation, and may settle any other disputes in connection therewith."
Of further aid are the statements in 71 C.J., Workmen's Compensation Acts, §§ 674, 687, 690 and 695 and notes appearing thereunder.
For the reasons stated I respectfully dissent from the views of the majority and agree with the ruling of the learned trial court. *Page 150